Citation Nr: 0110478	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-00 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for arthritis of the back. 

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a lung disability, to include histoplasmosis.

3.  Entitlement to service connection for a gastrointestinal 
disability.  

4.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from December 1959 to July 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision rendered 
by the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in November 1999, a statement of 
the case was issued in November 1999, and a substantive 
appeal was received in December 1999.  

The Board notes that the issues of whether new and material 
evidence has been received to reopen the veteran's claim of 
entitlement to service connection for a lung disability, and 
entitlement to service connection for an acquired psychiatric 
disability will be addressed, partially or wholly, in the 
REMAND portion of this decision.

The Board also notes that the veteran's accredited 
representative prepared an informal hearing presentation 
raising the issue of entitlement to a nonservice-connected 
pension and requesting that such issue be referred to the RO 
for adjudication.  The Board hereby refers the issue of 
entitlement to (eligibility for) a nonservice-connected 
pension to the RO for appropriate action. 


FINDINGS OF FACT

1.  By rating decision in December 1996, the RO denied 
entitlement to service connection for a back condition, 
diagnosed as moderate L3-4 degenerative arthritis of the 
lumbosacral spine, nonsymptomatic, and a lung disability; 
following notice thereof to the veteran, a notice of 
disagreement was not received to initiate an appeal from that 
determination.  

2.  With regard to the veteran's back arthritis claim, the 
evidence received since the December 1996 rating decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.

3.  Concerning the veteran's lung disability claim, certain 
items of evidence received since the December 1996 rating 
decision bear directly and substantially upon the specific 
matter under consideration, are neither cumulative nor 
redundant, and are so significant that they must be 
considered in order to fairly decide the merits of the 
veteran's claim. 

4.  A gastrointestinal disability was not manifested during 
the veteran's active military service or peptic ulcer disease 
within one year of discharge from such service, nor is the 
veteran's gastrointestinal disability otherwise related to 
his active military service. 


CONCLUSIONS OF LAW

1.  The December 1996 rating decision denying entitlement to 
service connection for a back condition, diagnosed as 
moderate L3-4 degenerative arthritis of the lumbosacral 
spine, nonsymptomatic, and a lung disability is final.  
38 U.S.C.A. § 7105(c) (West 1991). 

2.  New and material evidence has not been received in 
connection with the veteran's claim of entitlement to service 
connection for arthritis of the back, and this claim has 
therefore not been reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).

3.  New and material evidence has been received in connection 
with the veteran's claim of entitlement to service connection 
for a lung disability, and the veteran's claim for that 
benefit has therefore been reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).

4.  A gastrointestinal disability was not incurred in or 
aggravated by the veteran's active military service nor may 
peptic ulcer disease be presumed to be of service onset.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence Claims

A December 1996 rating decision denied service connection for 
a back condition, diagnosed as moderate L3-4 degenerative 
arthritis of the lumbosacral spine, nonsymptomatic, and a lung 
disability.  The veteran was notified thereof by letter dated 
later that month.  As the veteran did not file a NOD, this 
rating decision became final pursuant to 38 U.S.C.A. 
§ 7105(c).  However, if new and material evidence is presented 
or secured, the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108.  

A review of the June 1998 rating decision from which the 
present appeal arises reveals that the RO denied the 
veteran's claims on the basis that new and material evidence 
had not been received to reopen the claims.  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  

Until recently, judicial decisions indicated that when a 
veteran seeks to reopen a final decision based on new and 
material evidence, a three-step analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-15 (1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step was to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a) since the last final disallowance.  
See Edenfield v. Brown, 8 Vet. App. 384, 389-90 (1995). 
Second, if new and material evidence had been presented, 
then, immediately upon reopening the veteran's claim, VA was 
to determine whether the claim was well grounded under 38 
U.S.C.A. § 5107(a).  Third, if the claim was found to be well 
grounded, then the merits of the claim could be evaluated 
after ensuring that the duty to assist, under 38 
U.S.C.A. § 5107(a), had been met.  

However, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000). Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Accordingly, it appears that now only a two-step analysis is 
required.  The first step remains to determine whether new 
and material evidence has been received under 38 C.F.R. 
§ 3.156(a) since the last final disallowance.  If so, then 
the second step is to look to the merits of the claim after 
ensuring that the assistance required under the Veterans 
Claims Assistance Act of 2000 have been met.  



A.  New and Material Evidence for Arthritis of the Back

With respect to the issue of whether new and material has 
been received to reopen the veteran's claim of entitlement to 
service connection for arthritis of the back, for the reasons 
set forth below, the Board finds that as new and material 
evidence has not been submitted, the analysis need not go 
beyond the first step contemplated under 38 C.F.R. 
§ 3.156(a).

The relevant evidence of record that at the time of the 
December 1996 rating decision begins with the veteran's 
service medical records (SMRs), which consists of the 
following:  a June 1962 treatment record indicating the 
veteran complained of back pain and noted the impression to 
be lumbosacral strain; and an examination report upon 
separation from active duty showing that the veteran's spine 
was clinically evaluated as normal, but noted that the 
veteran had made use of a back brace from time to time for 
relief of low back pain as a result of injury that occurred 
prior to service and that his symptoms had not increased in 
severity over the several previous years.  The post-service 
medical records available consisted of a November 1996 VA 
orthopedic examination report with associated radiology 
reports revealing moderate degenerative changes affecting the 
cervical and lumbar spine and mild degenerative changes 
affecting the thoracic spine.  

The relevant evidence received since the December 1996 rating 
decision consists primarily of records that predate the 
December 1996 rating decision, but were apparently not of 
record at that time.  A May 1977 VA radiology report shows 
that there was minimal degenerative osteoarthritis of the 
thoracic spine.  A VA radiology report dated in 1988, reveals 
that there were minimal and early changes of cervical 
spondylosis of the lower cervical spine, minimal early 
arthritic changes of the lumbar spine, and no gross 
abnormality of the thoracic spine.  The veteran has also 
submitted his own written statements contending that his 
arthritis of the back resulted from or was aggravated by 
service.  



Although the evidence received since December 1996 is new in 
the sense it was not previously of record and is relevant to 
the veteran's claim, it is not material because it does not 
show that the veteran's back arthritis is related to service.  
Although the new medical evidence suggests that degenerative 
changes throughout the spine have gotten worse over time 
since 1977, this evidence, taken by itself or in conjunction 
with the evidence already of record, does not indicate any 
relationship between his current arthritis of the back and 
the two instances of low back strain in service.  The 1977 
radiology report reveals only that the veteran had minimal 
degenerative osteoarthritis of the thoracic spine, nearly 15 
years after his separation from service.  The veteran's 
statements received since December 1996 essentially reiterate 
the contentions which were considered by the RO at the time 
of that decision.  Therefore, although the evidence submitted 
since the December 1996 rating decision is new, such items of 
evidence are not material to the question of whether his 
arthritis of the back is related to service and is otherwise 
not so significant that it must be considered to fairly 
decide the merits of the veteran's claim.  See 38 C.F.R. 
§ 3.156(a); Hodge, 155 F.3d 1356.

B. New and Material Evidence for a Lung Disability

In contrast to the circumstances of the veteran's back 
arthritis claim, the Board finds that finds that much of the 
evidence received since the December 1996 rating decision 
with regard to the veteran's lung disability claim bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim. 

The relevant evidence received since the December 1996 rating 
decision consists primarily of VA treatment records dated in 
May 1998 and June 1998, which show the veteran was assessed 
with the following:  mild chronic obstructive disease (COPD); 
lung granulomas; and histoplasmosis.  These records, when 
considered in conjunction with evidence previously of record 
showing the veteran had granulomas or calcifications 
affecting the lungs since service constitutes evidence that 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Therefore, the 
veteran's claim for entitlement to service connection for a 
lung disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  As such, additional development by the RO is 
required before appellate review of the merits of this case 
can go forward.  The specifics of the additional development 
will be addressed in the REMAND appended to this decision.  

II.  Service Connection for a Gastrointestinal Disability

The veteran contends that his current gastrointestinal 
disability was incurred in or resulted from active duty 
service.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active duty service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Where a veteran who served for ninety (90) days 
or more during a period of war (or during peacetime service 
after December 31, 1946) develops certain chronic diseases, 
such as peptic ulcer disease, to a degree of 10 percent or 
more within one year from separation from service, such 
disease may be presumed to have been incurred in service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

As noted earlier, on November 9, 2000, the President signed 
into law a bill which amended the provisions of 38 U.S.C.A. 
§ 5107 to eliminate the well-grounded claim requirement.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This newly enacted legislation 
also provides for VA assistance to claimants under certain 
circumstances.  When such circumstances arise, reasonable 
efforts must be made by VA to obtain certain records, and 
provide for an examination or medical opinion when necessary 
to make a decision on the claim.  However, the law also 
provides that such assistance is not required to a claimant 
if no reasonable possibility exists that such assistance 
would aid in sustaining the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 38 
U.S.C. § 5103A).  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas, 1 Vet. App. 308.  The Board views the newly 
enacted assistance provisions to be more beneficial to the 
veteran.

Upon preliminary review of the record and under the 
circumstances of this case, for the reasons to set forth 
herein, the Board concludes that there has already been 
substantial compliance with the notice/assistance provisions 
of the Veterans Claims Assistance Act of 2000.  While the 
veteran's representative has requested the Board to remand 
the case for consideration of the new legislation and another 
examination, the Board finds that no useful purpose would be 
served by further delaying appellate review for any 
additional development.  While the Board recognizes that 
final regulations have not yet been promulgated in connection 
with the new legislation, in view of the fact that the record 
shows that all notice and assistance provisions mandated by 
the Veterans Claims Assistance Act of 2000 have been 
effectively complied with, the Board finds no prejudice to 
the veteran in proceeding to a merits analysis at this time 
despite the lack of regulations.  In the November 1999 
statement of the case, the veteran was advised of the reasons 
for the denial of his claim and information necessary to 
complete his claim.  Efforts have been undertaken by the RO 
to obtain copies of all relevant records.

The SMRs reveal that the veteran was seen for an upset 
stomach in April 1960.  The examination upon separation from 
service noted that the only abnormality affecting the abdomen 
and viscera was a surgical scar.

The post-service medical records begin with an August 1969 VA 
hospital discharge summary and associated records concerning 
the veteran's complaints of abdominal pain.  Various tests 
and studied, including an esophagoscopy and gastroscopy, were 
performed.  The veteran was considered to have alcoholic 
gastritis with the possibility of an old duodenal ulcer.  An 
April 1998 VA treatment record includes a diagnosis of 
gastroesophageal reflux disease.  

After a review of the evidence (including the veteran's 
written statements) in conjunction with the applicable laws 
and regulations, the Board is compelled to find that service 
connection for a gastrointestinal disability is not 
warranted.  There is no persuasive evidence to show that his 
gastrointestinal disability was manifested during service or 
ulcer disease within one year of discharge from service, nor 
is there persuasive evidence showing that the disabilities in 
question are otherwise related to service.  While the veteran 
is competent to report symptoms he experienced, he is not 
competent to render a medical diagnosis or opinion.  
Questions involving diagnostic skills must be addressed by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Although the SMRs show the veteran was seen once 
during service in 1962 for an upset stomach, there is no 
medical diagnosis of a gastrointestinal disability thereafter 
until 1969, more than 5 years after the veteran was 
discharged from service.  Moreover, there is no evidence of a 
gastrointestinal disability between 1969 and 1998.  In 
addition, the Board notes that the 1969 gastrointestinal 
ailment was acute, resolved after several days, and was the 
result of ingestion of alcohol rather than a consequence of 
some chronic illness or injury that could be attributed to 
service.  Thus, the Board finds that obtaining a new 
examination and opinion to determine any link between any 
current gastrointestinal disability and any symptomatology 
exhibited during service would be speculative.  

In sum, the Board believes that the clear preponderance of 
the evidence in this case is against a finding that the 
veteran's gastrointestinal disability is in any way related 
to his military service.  It follows that there is not such 
an approximate balance of the positive evidence with the 
negative evidence to otherwise permit a favorable 
determination as to this issue.  38 U.S.C.A. § 5107(b) (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
at 38 U.S.C. § 5107).


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for a lung 
disability is reopened.  To this extent, the appeal is 
granted. 

New and material evidence has not been received to reopen the 
veteran's claim of entitlement to service connection for 
arthritis of the back.  Entitlement to service connection for 
a gastrointestinal disability is not warranted.  The appeal 
is denied to this extent. 


REMAND

With regard to the veteran's reopened claim of entitlement to 
service connection for a lung disability, the veteran claims 
that service connection is warranted on the basis that he 
exhibited lung lesions in service, as well as after service, 
and that his currently diagnosed lung disability, variously 
diagnosed as COPD and histoplasmosis, is related to service.  
Concerning the veteran's claim of entitlement to an acquired 
psychiatric disorder, to include PTSD, the veteran claims 
that he currently suffers from an acquired psychiatric 
disorder as a result of an incident that occurred while 
serving on Guam in which he was attacked.

As was noted earlier, in evaluating the veteran's claims, the 
newly enacted Veterans Claims Assistance Act of 2000 must be 
considered.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply.  Karnas, 1 Vet. App. 308.  

Under the circumstances of this case, VA must undertake 
reasonable efforts to develop the veteran's service 
connection claims for a lung disability and acquired 
psychiatric disability.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).  
Specifically, in the case of the lung disability claim, the 
Board notes that the veteran has never undergone a 
comprehensive VA pulmonary examination.  The RO should obtain 
any outstanding VA or private medical records and provide for 
an examination with a medical opinion to reconcile the 
evidence of a current lung disability with the evidence of 
lung lesions that appear to have been present since service.  

In the matter of service connection for an acquired 
psychiatric disability, it does not appear that a 
comprehensive VA psychiatric examination was performed, and 
further development of the medical evidence is required to 
reconcile the instances in which he sought treatment for 
psychiatric problems he experienced in 1976, 1989, 1990, 
1997, and 1998.  In addition to developing the medical 
evidence, an additional search for records substantiating the 
alleged attack on the veteran in Guam is warranted.  Although 
a search for records concerning the incident was undertaken 
with the National Personnel Records Center (NPRC), it does 
not appear that the RO pursued alternative sources for such 
records.  Considering the fact that the incident was 
confirmed in writing by a fellow serviceman who was also 
involved, an additional search through alternative sources 
would be prudent.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the record and 
take appropriate action to ensure 
compliance with the assistance/notice 
provisions of the Veterans Claims 
Assistance Act of 2000.  The RO's actions 
in this regard should include appropriate 
steps to obtain any pertinent VA and 
private medical records which are not 
already in the claims file, and undertake 
a search for records substantiating the 
alleged attack that took place against 
the veteran on Guam, to include 
researching the reported court martial of 
an individual after the event. 

2.  The veteran should be scheduled for a 
special VA examination to ascertain the 
nature and etiology of any current lung 
disabilities.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  All medically 
indicated special tests and studies 
should be accomplished.  After examining 
the veteran and conducting a detailed 
review of the claims file, including the 
service medical records, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that any 
current lung disability is related to 
service.

3.  The veteran should be scheduled for a 
VA psychiatric examination to ascertain 
the nature and etiology of any current 
psychiatric disabilities.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  The examination should be 
in compliance with the Diagnostic and 
Statistical Manual of Psychiatric 
Disorders, Fourth Edition, of the 
American Psychiatric Association (DSM-
IV).  All medically indicated special 
tests and studies should be accomplished.  
After examining the veteran and 
conducting a detailed review of the 
claims file, including the service 
medical records, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that any current 
acquired psychiatric disability is 
related to service.  The examiner should 
comment on whether any attack the veteran 
may have received on his person during 
service in Guam could have precipitated 
any current psychiatric disorder.  

4.  The RO should then review the 
veteran's claims in light of the expanded 
record and determine whether the claims 
of entitlement to a lung disability and 
an acquired psychiatric disability may be 
granted.  If the benefits sought remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.

The purpose of this remand is to afford the veteran due 
process of law and provide for further development of the 
record.  The veteran and his representative have the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 



